Citation Nr: 9925513	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  95-05 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES


1.  Entitlement to service connection for a seizure disorder 
for accrued benefits purposes.

2.  Entitlement to service connection for the cause of the 
veteran's death.

3.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 1999).



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION


The veteran, who served on active duty from March 1943 to 
October 1945, died in September 1990.  The appellant is his 
widow.

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal stem from Department of Veterans' Affairs (VA) 
Regional Office (RO) rating decisions.  

This case was previously remanded by the Board in August 1997 
in order to obtain additional clarifying data and afford the 
appellant due process.  That development having been 
completed the case is once more before the Board for 
appellate consideration.




The Board recognizes that while this case was in remand 
status, the certified issues of entitlement to disability 
compensation benefits for degenerative joint disease of the 
lumbar spine with right lower extremity weakness and spastic 
bladder under the provisions of 38 U.S.C.A. § 1151 (West 
1991), for accrued benefits purposes were determined moot 
following the rating decision of June 1999 in which the RO 
granted service-connection for both degenerative joint 
disease of the lumbar spine with right lower extremity 
weakness and spastic bladder for accrued benefits purposes.

The Board notes that the issue of entitlement to DIC benefits 
under the provisions of 38 U.S.C.A. § 1151 was noted in a 
hearing officer's decision in November 1991, and included in 
a supplemental statement of the case in June 1999.


FINDINGS OF FACT

1.  The claim for entitlement to service connection for a 
seizure disorder for accrued benefits purposes is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation for the purposes of 
accrued benefits.

2.  The claim for service connection for the cause of the 
veteran's death is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.

3.  The claim for entitlement to DIC under the provisions of 
38 U.S.C.A. § 1151 is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.


CONCLUSIONS OF LAW

1.  The claim for service connection for a seizure disorder 
for accrued benefits purposes is not well-grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for the cause of the 
veteran's death is not well-grounded.  38 U.S.C.A. § 5107(a).

3.  The claim for entitlement to DIC under the provisions of 
38 U.S.C.A. § 1151 is not well-grounded.  38 U.S.C.A. §  
5107(a). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's COD shows that he died on September [redacted], 
1990 at a VAMC.  The immediate cause of death was respiratory 
arrest due to overwhelming tumor burden (adenocarcinoma of the 
colon).  Other significant conditions contributing to death 
but not related to the immediate cause was noted as acute 
renal failure.  No autopsy was performed.  

Service-connection had been granted for residuals of GSW of 
the right anterior chest, muscle group XX with foreign body 
at L-1, degenerative joint disease of the lumbar spine and 
right lower extremity weakness evaluated as 60 percent 
disabling; residuals of GSW of the right posterior chest with 
pleural cavity injury evaluated as 20 percent disabling; 
spastic bladder evaluated as 20 percent disabling and 
residuals of SFW of the right hand evaluated as 
noncompensable.  The combined schedular evaluation was 70 
percent.

A historical review of the record shows that the veteran's 
service medical records are negative for any finding of 
carcinoma, renal disease or seizure disorder.  In February 
1945, while taking a pill box, the veteran was hit by an 
enemy bullet.  The wound of entrance was in the right lower 
chest, along the posterior axillary line.  There was no wound 
of exit.  Also noted was moderate right hemithorax and blast 
injury to the right kidney.  He was not unconscious.  He was 
evacuated for treatment.  There was no indication of a head 
injury.  On a report of a physical examination in October 
1945, for purposes of separation from active duty, all 
pertinent clinical evaluations were silent for carcinoma, a 
seizure disorder (head injury) or renal disease.  

On a report of an initial postservice VA general medical 
examination in May 1948, pertinent evaluations were silent 
for carcinoma, seizures and renal disease.

On reports of VA general medical and special surgical 
examinations in July 1957 there was no evidence of carcinoma, 
seizures and renal disease.  The surgical examination noted 
no residuals of any genitourinary pathology.  He was 
questioned in reference to any possible kidney trouble and 
his history was completely negative for any kidney symptoms.  

Voluminous subsequent postservice VA medical records date 
from between approximately October 1983 and September 1990.  
In November 1983 there was noted a two year history of a 
seizure.  During the years of treatment for seizures the 
veteran related the onset of seizures to a head injury in 
service when he was wounded and lost consciousness.  He 
subsequently attributed the onset of seizures to being hit in 
the head with beer bottles in approximately 1980. 

A prostate needle biopsy of a nodule in October 1983 was 
reported as negative but the nodule persisted.  



A report of a biopsy of a prostate nodule in early August 
1988 revealed adenocarcinoma, Gleason Grade III/III, left 
prostate lobe (core biopsy).  

A VA hospital summary reflects a period of hospitalization 
from 
September 30, 1988 to October 21, 1988 primarily for radical 
retropubic prostatectomy and bilateral lymph node dissection.  
The veteran's pathology showed a Gleason's 3/4 adenocarcinoma 
of the prostate diffusely involving the entire gland.  

The veteran was hospitalized from June 28, 1990 to July 6, 
1990 for treatment of metastatic colon adenocarcinoma, liver 
metastases and possible lung metastases.  Medical history at 
hospital admission revealed the veteran as a 65-year-old 
individual with a history of adenocarcinoma of the prostate, 
Stage B-2 and Gleason III-IV.  He was reported as status post 
radical prostatectomy in October 1989, presently at the 
hospital for increased alkaline phosphatase, liver masses and 
fever.  Biopsies were returned with colonic adenocarcinoma.  
It was noted to be high grade and invasive throughout the 
bowel wall.  

The veteran was hospitalized from August 9, 1990 to August 
14, 1990 for treatment of metastatic colon adenocarcinoma, 
liver metastases and possible lung metastases.  Medical 
history at hospital admission revealed the veteran as a 65-
year-old individual with a history of prostatic carcinoma, 
status post resection two years earlier with a normal PSA in 
06/90, who recently had known metastatic colon carcinoma with 
metastasis to the liver and probable metastasis to the lung, 
and presented with increasing lower back pain and right lower 
extremity weakness with gait instability times a few weeks.  

The veteran first had a history of low back pain 
approximately one year earlier.  A myelogram done then 
revealed an L3-4 herniated disc and on examination he was 
found to have a decreased patellar reflex on the right and 
weakness of his right quadriceps and iliopsoas.  His wife 
described a history of gait instability three months 
previously.  During that episode he was found to have a 
Dilantin level in the high 20's and his dose of Dilantin was 
decreased with resolution of his gait instability.  

Past medical history revealed post-traumatic seizures.  His 
last seizure was over a year before.  He had a history of 
hypertension and diabetes, Type 2.  Hospital course 
description noted that because the veteran had known 
metastatic carcinoma and presented with low back pain and 
right proximal upper extremity weakness, an emergent magnetic 
resonance imaging (MRI) scan was obtained.  

However, because of an old bullet wound, his MRI was 
uninterpretable secondary to artifact from the bullet.  A 
computerized tomography (CT) myelogram was then obtained 
which revealed right L2 root compression secondary to 
degenerative disc disease, mild L3-4 central stenosis and 
severe L4-5 central stenosis, thought secondary to herniated 
discs.  There was no evidence of metastasis or cancer in the 
spine or vertebral column.  From the patient's physical 
examination, he was thought to be Dilantin toxic.  

The veteran was hospitalized from September 26, 1990 to 
September [redacted], 1990, when he expired.  He was hospitalized 
for adenocarcinoma of the rectosigmoid junction, renal failure 
and liver failure.  He was initially seen by the Surgical 
Service which felt that no resection of the tumor was needed.  
He was then referred to the Oncology Clinic where he 
underwent chemotherapy.  It was noted that he had been doing 
well up until the week prior to admission performing all 
activities of daily living.  



Approximately one week prior to admission he had the onset of 
severe right upper quadrant pain as well as high spiking 
fevers to 103 with shaking chills.  He presented to the 
Oncology Clinic a week after the symptoms began and was 
admitted to the Surgical Service.  At the time of admission 
he was also noted to have a new onset of renal failure.  He 
had not urinated in three of four days prior to admission.  
He was transferred to the Medical Service after being started 
on broad spectrum antibiotics for further care.  

Hospital course reflected that he was felt to have end stage 
adenocarcinoma with heavy liver metastasis by examination and 
by laboratory findings.  The veteran was felt to have acute 
onset of renal failure.  The veteran' s renal failure was 
felt to be multi-factorial, a likely component of acute 
tubular necrosis precipitated by the patient's sepsis and 
long standing pre-renal azotemia.  The veteran's condition on 
discharge was expired. 

In September 1991, the appellant and her son attended a 
hearing before a hearing officer at the RO.  A copy of the 
hearing transcript is on file.  She essentially stated it was 
her belief that the negligent effects of surgery by VA in 
October 1988 for treatment of prostate cancer substantially 
contributed to the cause of the veteran's death.  

She noted that following surgery in October 1988 there was an 
immediate deterioration of his overall physical health.  She 
noted that by her observation she could tell that the surgery 
was negligent as he went down hill physically.  Her son 
agreed.  She also noted that colon cancer was found only 
approximately one month before he died.  She noted that he 
was not checked in the hospital until a month before he died.  


Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. 
§ 1110 (West 1991).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998). Service connection may be granted 
for malignant tumor, renal failure or seizure disorder, when 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1998).

The provisions of 38 C.F.R. § 3.310(a) provide that 
disability which is proximately due to or the result of a 
service-connected disease or injury, shall be service 
connected.

The Board observes that 38 U.S.C.A. § 5121 (West 1991): 38 
C.F.R. § 3.1000(a) (1998) for accrued benefits provides, in 
pertinent part:

Basic Entitlement. Except as provided in §§ 3.1001 and 
3.1008, where death occurred and periodic monetary benefits 
(other than insurance and servicemen's indemnity) authorized 
under laws administered by the VA, to which a payee was 
entitled at his death under existing ratings or decisions, or 
those based on evidence in the file at date of death, and due 
and unpaid for a period not to exceed 2 years prior to the 
last date of entitlement will, upon the death of such person, 
be paid as follows:
(1) Upon the death of a veteran to the living person first 
listed as follows:

(i) His or her spouse;

(ii) His or her children (in equal shares);

(iii) His or her dependent parents (in equal shares) or the 
surviving parent.

(2) Upon the death of a widow or remarried widow, to the 
veteran's children.

(3) Upon the death of a child, to the surviving children of 
the veteran entitled to death pension, compensation, or 
dependency and indemnity compensation.

(4) In all other cases, only so much of the accrued benefit 
may be paid as may be necessary to reimburse the person who 
bore the expense of last sickness or burial.

For the purpose of determining entitlement of benefits, the 
term child of the veteran means an unmarried person who is a 
legitimate child who is under the age of 18 years, or who, 
before reaching the age of 18 years, became permanently 
incapable of self-support, or who, after reaching the age of 
18 years and until completion of education or training (but 
not after reaching the age of 23 years) is pursuing a course 
of instruction at an approved educational institution.  38 
U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a)(1)(i)(ii)(iii).

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If she has not, her appeal fails as to that 
claim, and the Department of Veterans Affairs (VA) is under 
no duty to assist her in any further development of that 
claim.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).


Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992); Dixon v. Derwinski, 3 Vet. App. 261, 262 
(1992).

Further, in a claim for secondary service connection for a 
diagnosis clearly separate from the service-connected 
disorder, the veteran must present evidence of a medical 
nature to support the alleged causal relationship between the 
service-connected disorder and the disorder for which 
secondary service connection is sought, in order for the 
claim to be well grounded.  See Jones (Wayne L) v. Brown, 7 
Vet. App. 134 (1994).

In addition, where the determinant issue involves a question 
of medical diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible or 
possible is required to establish a well-grounded claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  Id.

For a claim to be well grounded, there must be competent 
evidence of current disability (a medical diagnosis), 
evidence of incurrence or aggravation of a disease or injury 
in service (lay or medical evidence), and competent evidence 
of a nexus between the in-service disease or injury and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).

In order for service connection to be warranted, there must 
be evidence of present disability which is attributable to a 
disease or injury incurred in or aggravated by service.  See 
Brammer v. Derwinski, 2 Vet. App. 23 (1992); Rabideau v. 
Derwinski, 2 Vet. App 141, 143 (1992).

In LeShore v. Brown, 8 Vet. App. 406 (1995), the United 
States Court of Appeals for Veterans Claims (Court) held 
that:

Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by the 
examiner, does not constitute "competent medical evidence" 
satisfying the Grottveit v. Brown, 5 Vet. App. 91 (1993), 
requirement.  Such evidence cannot enjoy the presumption of 
truthfulness recorded by Robinette v. Brown, 8 Vet. App. 69, 
75-76 (1995) (as to the determination of well-groundedness), 
and Justus v. Principi, 3 Vet. App. 510, 512 (1992) (as to 
determination of whether there is new and material evidence 
for purposes of reopening a claim), because a medical 
professional is not competent to opine as to matters outside 
the scope of his or her expertise, and a bare transcription 
of a lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


I.  Entitlement to service connection for 
a seizure disorder for accrued benefits 
purposes.

Analysis

With respect to the appellant's claim of entitlement to 
service connection for a seizure disorder on an accrued 
basis, the Board notes that following a comprehensive review 
of the record, the Board recognizes that the veteran's 
service medical records are completely silent for any finding 
of seizures or of an alleged etiologically related head 
injury with loss of consciousness.  Pertinent examination 
finding at separation from service were normal. 

Significantly, the voluminous post service medical evidence 
including early reports of VA examinations is nonrevealing 
for any pertinent seizure process until approximately the 
1980's.  While the veteran was first shown to have related 
his seizure disorder to an unfounded head injury with loss of 
consciousness in service, the Board may not overlook the fact 
that he later associated his seizure disorder with being hit 
in the head with beer bottles in 1980.  

In any event, the record does not presently contain competent 
medical evidence linking the post service reported seizure 
disorder with active service.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).  Moreover, the record is without medical 
evidence of a nature to support the alleged causal 
relationship between a service-connected disability and a 
seizure disorder for which secondary service connection is 
sought, in order for the claim to be well grounded.  See 
Jones (Wayne L) v. Brown, 7 Vet. App. 134 (1994).

The record shows the veteran maintained he developed a 
seizure disorder which began in service or developed as a 
consequence of a service-connected disability; however, the 
Board notes the Court has held that while a lay person is 
competent to testify as to facts within his own observation 
and recollection, such as visible symptoms, a lay party is 
not competent to provide probative evidence as to matters 
requiring expertise derived from specialized medical 
education, training or experience, such as matters relating 
to a diagnosis or medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Overall, there is no competent medical evidence of a 
pertinent seizure disorder which is linked to active duty or 
a service-connected disability.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); Jones (Wayne L.) v. Brown, 7 Vet. App. 134 
(1994).

As competent medical evidence of a seizure disability with a 
nexus to the veteran's recognized active service or a 
service-connected disability has not been presented, the 
present claim on an accrued basis is not well grounded.  If 
the claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  Accordingly, the claim for entitlement 
to service connection for a seizure disorder for accrued 
benefits purposes is denied.  Edenfield v. Brown, 6 Vet. App. 
432 (1994).

The Board further finds that the RO had advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and she had not indicated the existence of any post service 
medical evidence that had not already been obtained that 
would well ground the claim.  McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 
(1997), aff'd sub nom Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 
1997).




As the appellant's claim for service connection for a seizure 
disorder for accrued benefits purposes is not well grounded, 
the doctrine of reasonable doubt has no application to her 
claim.

The Court has held that if the appellant fails to submit a 
well grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1998).

The appellant's representative contends that, subsequent to 
the Court's decisions pertaining to this issue, VA expanded 
its duty to assist her in developing evidence to include the 
situation in which the appellant has not submitted a well-
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, 1.03(a), and Part VI, Chapter 2, 
2.10(f) (1996).  

The appellant's representative further contends that the M21-
1 provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
that this requirement is binding on the Board.  The Board, 
however, is required to follow the precedent opinions of the 
Court. 38 U.S.C.A. § 7269; see also Tobler v. Derwinski, 2 
Vet. App. 8, 14 (1991).

Subsequent to the revisions to the M21-1 manual, in Meyer v. 
Brown, 9 Vet. App. 425 (1996), the Court held that the Board 
is not required to remand a claim for additional development, 
in accordance with 38 C.F.R. § 19.9 (1998), prior to 
determining that a claim is not well-grounded.  


In Morton v. West, No. 96-1517 (U.S. Vet. App. July 14, 
1999), the Court held that the Manual M21-1 provisions 
pertaining to the development of claims prior to a finding of 
well groundedness are interpretive, in that they do not 
relate to whether a benefit will be allowed or denied, nor do 
they impinge on a benefit or right provided by statute or 
regulation.

The Court found that the M21-1 provisions constituted 
"administrative directions to the field containing guidance 
as to the procedures to be used in the adjudication 
process," and that the policy declarations did not create 
enforceable rights.  The Court also found that interpretive 
provisions that are contrary to statutes are not entitled to 
deference, and that in the absence of a well grounded claim 
VA could not undertake to assist an appellant in developing 
the facts pertinent to the claim.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well-grounded claim determination are quite clear.  
See Bernard v Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. § 
19.5.  

The Board has determined, therefore, that, in the absence of 
a well-grounded claim, VA has no duty to assist the appellant 
in developing her case.


II.  Entitlement to service connection 
for the cause of the veteran's death.

Criteria

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  

For a service-connected disability to be the cause of death, 
it must singly, or with some other condition be the immediate 
or underlying cause, or be etiologically related.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1998).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  Service-connected 
diseases or injuries affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other diseases or injury primarily causing death.  Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. 
§ 3.312(c)(3) (1998).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

The Board notes that the veteran's COD shows that he died on 
September [redacted], 1990 at a VAMC.  The immediate cause of 
death was respiratory arrest due to overwhelming tumor burden 
(adenocarcinoma of the colon).  Other significant conditions 
contributing to death but not related was noted as acute 
renal failure.  
No autopsy was performed.  

Service-connection had been granted for residuals of gunshot 
wound (GSW) of the right anterior chest, Muscle Group XX with 
foreign body of L-1, degenerative joint disease of the lumbar 
spine and right lower extremity weakness evaluated as 60 
percent disabling; residuals of GSW of the right posterior 
chest with pleural cavity injury evaluated as 20 percent 
disabling; spastic bladder evaluated as 20 percent disabling 
and residuals of shell fragment wounds (SFW) of the right 
hand evaluated as noncompensable.  The combined schedular 
evaluation was 70 percent.

Importantly, there was no evidence of carcinoma or renal 
disease during active service.  The first evidence of 
carcinoma with renal failure dates from many years following 
separation and there is no competent medical evidence of a 
nexus demonstrated with service.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).  The blast injury to the right kidney noted 
in service was not shown to be more than a temporary event 
without significant symptoms as no chronic kidney disorder 
was noted at separation from active service.  

In that regard, the Board notes the Court has held that a 
claim based on chronicity may be well grounded if (1) the 
chronic condition is observed during service, (2) continuity 
of symptomatology is demonstrated thereafter and (3) 
competent evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 497 
(1997); A lay person is competent to testify only as to 
observable symptoms. See Savage v. Gober, 10 Vet. App. 488, 
497 (1997); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  A 
lay person is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability.  Id.  In this case, there 
is no competent medical evidence of a nexus between the renal 
failure as first noted many years postservice and the right 
kidney injury noted in the veteran's remote service.

None of the veteran's service-connected disabilities was 
mentioned on the veteran's death certificate, and competent 
medical evidence of an etiologic link with overwhelming tumor 
burden (adenocarcinoma of the colon) and acute renal failure 
has not been demonstrated.

Significantly, there is no competent medical evidence showing 
that the service-connected disabilities both materially 
affected a vital organ and were themselves of a progressive 
or debilitating nature.  Clearly, the primary cause of death 
was so overwhelming that eventual death was anticipated 
irrespective of coexisting conditions.  See 38 C.F.R. § 
3.312(c)(4) (1998).

Unfortunately, the appellant's claim for service connection 
for the cause of the veteran's death is supported solely by 
her contentions.  Her assertions involve questions of medical 
causation or diagnosis, and thus cannot constitute evidence 
to render the claim well grounded, because lay witnesses are 
not competent to offer such medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is not well grounded.  
If the claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  Accordingly, the claim for service 
connection for the cause of the veteran's death is denied.  
See Edenfield v. Brown, 6 Vet. App. 432 (1994).

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claim was well grounded, the RO accorded the appellant 
greater consideration than her claim, in fact, warranted 
under the circumstances.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

In light of the implausibility of the appellant's claim and 
the failure to meet her initial burden in the adjudication 
process, the Board concludes that she has not been prejudiced 
by the decision to deny her appeal for service connection for 
the cause of the veteran's death.

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and she has not indicated the existence of any post service 
medical evidence that has not already been obtained that 
would well ground her claim.  McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 
(1997), aff'd sub nom Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 
1997).

As the appellant's claim for service connection for the cause 
of the veteran's death is not well grounded, the doctrine of 
reasonable doubt has no application to her claim.



The Court has held that if the appellant fails to submit a 
well grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1998).

The appellant's representative contends that, subsequent to 
the Court's decisions pertaining to this issue, VA expanded 
its duty to assist her in developing evidence to include the 
situation in which the appellant has not submitted a well-
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, 1.03(a), and Part VI, Chapter 2, 
2.10(f) (1996).  

The appellant's representative further contends that the M21-
1 provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
that this requirement is binding on the Board.  The Board, 
however, is required to follow the precedent opinions of the 
Court. 38 U.S.C.A. § 7269; see also Tobler v. Derwinski, 2 
Vet. App. 8, 14 (1991).

Subsequent to the revisions to the M21-1 manual, in Meyer v. 
Brown, 9 Vet. App. 425 (1996), the Court held that the Board 
is not required to remand a claim for additional development, 
in accordance with 38 C.F.R. § 19.9 (1998), prior to 
determining that a claim is not well-grounded.  

In Morton v. West, No. 96-1517 (U.S. Vet. App. July 14, 
1999), the Court held that the Manual M21-1 provisions 
pertaining to the development of claims prior to a finding of 
well groundedness are interpretive, in that they do not 
relate to whether a benefit will be allowed or denied, nor do 
they impinge on a benefit or right provided by statute or 
regulation.




The Court found that the M21-1 provisions constituted 
"administrative directions to the field containing guidance 
as to the procedures to be used in the adjudication 
process," and that the policy declarations did not create 
enforceable rights.  

The Court also found that interpretive provisions that are 
contrary to statutes are not entitled to deference, and that 
in the absence of a well grounded claim VA could not 
undertake to assist an appellant in developing the facts 
pertinent to the claim.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well-grounded claim determination are quite clear.  
See Bernard v Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. § 
19.5.  

The Board has determined, therefore, that, in the absence of 
a well-grounded claim, VA has no duty to assist the appellant 
in developing her case.


III.  Entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1151 (West 
1991).

Criteria

Pursuant to 38 U.S.C.A. § 1151 (West 1991), VA is required to 
pay disability compensation for disability, aggravation of 
disability or death, to a veteran "in the same manner as if 
such disability, aggravation or death were service-
connected," under the following circumstances: 





Where any veteran shall have suffered an injury, or 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, or the pursuit of a course of 
vocational rehabilitation awarded under any of the laws 
administered by the VA, or as the result of having submitted 
to an examination under any such law, and not the result of 
the veteran's own willful misconduct, and any such injury or 
aggravation results in additional disability to or the death 
of the veteran.

In Gardner v. Derwinski, the Court declared invalid the 
provisions of 38 C.F.R. § 3.358(c)(3) (1994), requiring VA 
fault or accident prior to recovery under 38 U.S.C.A. § 1151.  
Gardner v. Derwinski, 1 Vet. App. 584 (1991), Aff'd Sub Nom., 
Gardner v. Brown, 5 F.3d. 1456 (Fed. Cir. 1993), Brown v. 
Gardner, 115 S. Ct. 552 (1994).  

In December 1994, the United States Supreme Court held that 
VA is not authorized by § 1151 to exclude from compensation 
the "contemplated or foreseeable" results of non negligent 
medical treatment, as was provided by 
38 C.F.R. § 3.358(c)(3).

Subsequently, the VA Secretary sought an opinion from the 
Attorney General as to the scope of the exclusion from § 1151 
coverage contemplated by the Supreme Court's decision. In a 
memorandum to the Secretary dated January 20, 1995, the 
Deputy Assistant Attorney General, Office of Legal Counsel, 
U.S. Department of Justice, indicated that the Supreme 
Court's holding is read most accurately as excluding from 
coverage under § 1151 only those injuries that are certain, 
or perhaps the very nearly certain, result of proper medical 
treatment."

In March 1995, amended regulations were published deleting 
the fault or accident requirement of 38 C.F.R. § 3.358, in 
order to conform the regulations to the Supreme Court's 
decision. Section (c)(3) of 38 C.F.R. § 3.358 was amended to 
remove the "fault" requirement which was struck down by the 
Supreme Court. 38 C.F.R. § 3.358(c)(1) provided that "[i]t 
will be necessary to show that the additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith."  

Further, 38 C.F.R. § 3.358(b)(2) provided that compensation 
will not be payable for the continuance or natural progress 
of disease or injuries.  38 C.F.R. § 3.358(c)(3) now provides 
that "[c]ompensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative. "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered."

Under the new 38 C.F.R. § 3.358(c)(3), compensation was 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

However, effective October 1, 1997, 38 U.S.C.A. § 1151, 
relating to benefits for persons disabled by treatment or 
vocational rehabilitation, was amended by Congress. See 
section 422(a) of PL 104-204.

The present claim for compensation benefits under 38 U.S.C.A. 
§ 1151 was filed prior to October 1, 1997.  All claims for 
benefits under 38 U.S.C.A. § 1151, which govern benefits for 
persons disabled by treatment or vocational rehabilitation, 
filed before October 1, 1997, must be adjudicated under the 
provisions of section 1151 as they existed prior to that 
date.  VAOPGCPREC 40-97.

The Court has repeatedly held that, for a service connection 
claim to be well grounded, there must be medical evidence of 
current disability, lay or medical evidence of incurrence or 
aggravation of a disease or injury in service, and medical 
evidence of a nexus (i.e., a link or a connection) between 
the injury or disease in service and the current disability.  
See Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Similarly, a claim for 38 U.S.C.A. § 1151 benefits must be 
supported by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.  Opinions 
of the VA General Counsel have noted that, although claims 
for 38 U.S.C.A. § 1151 benefits are not based upon actual 
service connection, there are similarities in their 
adjudication, including the requirement for a well-grounded 
claim.  VAOGCPREC 7-97; VAOGCPREC 8-97.  See also Boeck v. 
Brown, 6 Vet. App. 14, 16-17 (1993), holding that a veteran 
must submit evidence sufficient to well ground a claim for 
benefits under 38 U.S.C.A. § 1151.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

As to the claim for compensation benefits for the cause of 
the veteran's death pursuant to the criteria under 38 
U.S.C.A. § 1151, the Board notes that under the law, in the 
context of this issue on appeal, where it is determined that 
there is death resulting from VA treatment, DIC will be 
payable in the same manner as if such death were service-
connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.

The veteran's COD shows that he died on September [redacted], 
1990 at a VAMC.  The immediate cause of death was respiratory 
arrest due to overwhelming tumor burden (adenocarcinoma of the 
colon).  Another significant condition contributing to death 
but not related to the immediate cause was noted as acute 
renal failure.  Clearly, the record lacks competent medical 
evidence linking the veteran's death to VA hospitalization or 
medical or surgical treatment and additional disability 
pursuant to the criteria under 38 U.S.C.A. § 1151.  

The contentions raised in the context of this appeal are not 
supported by the evidence of record, nor has any competent 
medical evidence in support of these contentions been 
offered.  As the appellant is a lay person, her contentions 
are not probative since they are not competent to provide an 
opinion on medical causation. See, King v. Brown, 5 Vet. App. 
19, 21 (1993); Espiritu, 2 Vet. App. 492 (1992); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The opinion of qualified medical personnel is required to 
establish medical causation.  Grottveit v. Brown, 5 Vet. App. 
91 (1993).  Consequently, the appellant's lay assertions of 
medical causation cannot constitute evidence to render a 
claim well-grounded under 38 U.S.C.A. § 5107.  Id.

Accordingly, the appellant's claim of entitlement to DIC 
benefits pursuant to the criteria of 38 U.S.C.A. § 1151, is 
not well grounded, and her claim must be denied.

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claim was well grounded, the RO accorded the appellant 
greater consideration than her claim, in fact, warranted 
under the circumstances.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

In light of the implausibility of the appellant's claim and 
the failure to meet her initial burden in the adjudication 
process, the Board concludes that she has not been prejudiced 
by the decision to deny her appeal for DIC under the 
provisions of 38 U.S.C.A. § 1151.

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and she has not indicated the existence of any post service 
medical evidence that has not already been obtained that 
would well ground her claim.  McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 
(1997), aff'd sub nom Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 
1997).

As the appellant's claim for DIC under the provisions of 
38 U.S.C.A. § 1151 is not well grounded, the doctrine of 
reasonable doubt has no application to her claim.




The Court has held that if the appellant fails to submit a 
well grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1998).

The appellant's representative contends that, subsequent to 
the Court's decisions pertaining to this issue, VA expanded 
its duty to assist her in developing evidence to include the 
situation in which the appellant has not submitted a well-
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, 1.03(a), and Part VI, Chapter 2, 
2.10(f) (1996).  

The appellant's representative further contends that the M21-
1 provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
that this requirement is binding on the Board.  The Board, 
however, is required to follow the precedent opinions of the 
Court. 38 U.S.C.A. § 7269; see also Tobler v. Derwinski, 2 
Vet. App. 8, 14 (1991).

Subsequent to the revisions to the M21-1 manual, in Meyer v. 
Brown, 9 Vet. App. 425 (1996), the Court held that the Board 
is not required to remand a claim for additional development, 
in accordance with 38 C.F.R. § 19.9 (1998), prior to 
determining that a claim is not well-grounded.  

In Morton v. West, No. 96-1517 (U.S. Vet. App. July 14, 
1999), the Court held that the Manual M21-1 provisions 
pertaining to the development of claims prior to a finding of 
well groundedness are interpretive, in that they do not 
relate to whether a benefit will be allowed or denied, nor do 
they impinge on a benefit or right provided by statute or 
regulation.



The Court found that the M21-1 provisions constituted 
"administrative directions to the field containing guidance 
as to the procedures to be used in the adjudication 
process," and that the policy declarations did not create 
enforceable rights.  

The Court also found that interpretive provisions that are 
contrary to statutes are not entitled to deference, and that 
in the absence of a well grounded claim VA could not 
undertake to assist an appellant in developing the facts 
pertinent to the claim.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well-grounded claim determination are quite clear.  
See Bernard v Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. § 
19.5.  

The Board has determined, therefore, that, in the absence of 
a well-grounded claim, VA has no duty to assist the appellant 
in developing her case.


ORDER

The appellant not having submitted a well grounded claim of 
entitlement to service connection for a seizure disorder for 
accrued benefits purposes, the appeal is denied.

The appellant not having submitted a well grounded claim of 
entitlement to service connection for the cause of the 
veteran's death, the appeal is denied.


The appellant not having submitted a well grounded claim for 
DIC benefits under the provisions of 38 U.S.C.A. § 1151, the 
appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 


